In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-3810
CHARIS CLERIDES and SOTEROULLA
HADJIKYRIYAKOU, Estate of NICOS
KARAKOSTAS,
                                               Plaintiffs-Appellants,
                                  v.


BOEING COMPANY,
                                                 Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 07 C 4378—George W. Lindberg, Judge.
                          ____________
       ARGUED MAY 15, 2008—DECIDED JULY 16, 2008
                          ____________


 Before RIPPLE, KANNE and WILLIAMS, Circuit Judges.
  RIPPLE, Circuit Judge. Following a tragic airplane
crash, Charis Clerides and Soteroulla Hadjikyriyakou,
personal representatives of the estate of Nicos Karakostas,
brought an action against Boeing in the United States
2                                                     No. 07-3810

District Court for the Northern District of Illinois.1 Boeing
previously had moved to dismiss other actions arising
out of this occurrence on the ground of forum non
conveniens, contending that either Cyprus or Greece
would provide a more convenient forum. The district
court had granted the motion. The personal representatives
of Nicos Karakostas stipulated to a forum non conveniens
dismissal but reserved the right to appeal the district
court’s decision.2 Because we believe that the district
court did not abuse its discretion in granting the motion,
we affirm the judgment of the district court.


                                 I
                       BACKGROUND
  The underlying facts are not disputed. On August 14,
2005, a 737-300 aircraft, designed and built by Boeing,
was scheduled to fly from Larnaca, Cyprus to Athens,
Greece as Helios Airways Flight 522. After takeoff, the
aircraft failed properly to pressurize. As a result, the
crew and passengers lost consciousness and asphyxiated;
the plane crashed near Athens, Greece, when it ran out
of fuel. Nicos Karakostas, a citizen and resident of
Cyprus, was one of the passengers killed during the crash.
    Helios Airways is incorporated and based in Cyprus and,


1
   The district court had diversity jurisdiction under 28 U.S.C.
§ 1332(a). The plaintiffs and plaintiffs’ decedent are domiciliaries
and citizens of Cyprus. The defendant is a Delaware com-
pany with its principle place of business in Illinois. The
amount in controversy exceeds $75,000.
2
    We have jurisdiction under 28 U.S.C. § 1291.
No. 07-3810                                                3

at the time of the accident,3 operated four aircraft on
flights out of airports in Cyprus. The Cyprus Department
of Civil Aviation has regulatory oversight responsibilities
for Helios’ operations. Helios maintains that the United
States’ courts lack subject matter and personal jurisdiction
over it and has refused to produce voluntarily in the
United States any evidence or witnesses in its possession,
custody or control.
  Boeing’s Commercial Airplanes division is headquar-
tered in the State of Washington. Boeing maintains in
Washington custody and control of documents and wit-
nesses relevant to the design, manufacture, certification,
testing and customer support services of the 737-300
model aircraft. As a condition of the district court granting
the forum non conveniens dismissal, Boeing agreed to
make available in Cyprus and Greece all evidence and
witnesses under its control.
  After the crash, the Greek Air Accident Investigation &
Aviation Safety Board (“Accident Safety Board”) con-
ducted the official accident investigation. Representatives
from the Cyprus Air Accident & Events Investigation
Committee and the United States National Transportation
Safety Board (“NTSB”) also participated. Boeing was a
technical advisor to the NTSB, providing assistance as
requested. The official investigation records, the individu-
als who conducted the investigation and autopsies and
the recovered aircraft wreckage all are located in Greece.
Although most of the investigative activities occurred in
Greece, certain discrete activities occurred in France,
Germany and the United States.


3
  Helios Airways changed its name to Ajet Aviation after the
accident.
4                                                 No. 07-3810

   On October 10, 2006, the Accident Safety Board delivered
its Final Report; the report attributed the direct causes
of the accident to Helios flight crew errors. This report
was turned over to the Athens criminal prosecutor, who
initiated a Greek criminal investigation for homicide by
intent. The Accident Safety Board found that the flight
crew had failed to recognize that the aircraft’s pressuriza-
tion system was set to the incorrect manual position.
Because the system was in manual, the aircraft did not
automatically pressurize. The Final Report also found
that the flight crew failed to recognize three warnings
that signaled that the aircraft was not pressurizing. The
Final Report concluded that human error on the part of
the flight and cabin crew contributed to the failure to
recognize the pressurization problems.
  The Final Report identified several secondary causes
of the accident, including Helios’ deficiencies in organiza-
tion, quality management and safety culture, and the
Cyprus Department of Civil Aviation’s inadequate execu-
tion of its oversight responsibilities. The Accident Safety
Board also criticized Boeing’s checklists, the 737’s cabin
altitude warning horn and Boeing’s inadequate remedial
response to prior pressurization incidents. After the
publication of the Final Report, Helios agreed not to con-
test liability in lawsuits filed against it in Greece or Cyprus
and to produce in Greece and Cyprus all witnesses,
documents and other relevant evidence.
  Cyprus also undertook investigations into the accident.
Cyprus’ Attorney General began a criminal investigation
immediately after the accident, and the Cypriot police
collected relevant documents and statements from
Cypriot witnesses. The Cyprus Air Accident Committee
also began an investigation. Both investigations were
No. 07-3810                                              5

ongoing when this appeal was filed. To facilitate the
Cypriot criminal investigation, the Cyprus Council of
Ministers appointed a Commission of Inquiry. The Com-
mission was charged with investigating the events that
led to the accident. It took testimony from many wit-
nesses and collected relevant documents, all of which
are located in Cyprus.
  In August 2007, the personal representatives of the
estate of Nicos Karakostas sued Boeing in the Northern
District of Illinois. At the time they filed suit, a number
of wrongful death actions arising out of the crash already
had been filed against Boeing in the United States. The
Multidistrict Litigation Panel had consolidated the suits
in the Northern District of Illinois for pretrial proceed-
ings. Boeing had moved to dismiss based on forum non
conveniens, contending that either Cyprus or Greece
would provide a more convenient forum, and in February
2007, the district court had granted the motion. The
cases related to the crash therefore already having
been dismissed, the personal representatives of Nicos
Karakostas entered a stipulation consenting to the forum
non conveniens dismissal but reserving the right to chal-
lenge that dismissal on appeal. The plaintiffs then timely
appealed.
  At the time this appeal was filed, legal proceedings
related to the accident were pending both in Greece and
the United States. In Greece, Helios sued Boeing in the
Athens Multi-member Court of First Instance, alleging
that several defects in the airplane had caused the ac-
cident. Helios sought consequential damages for lost
future earnings and harm to its reputation. In addition,
after the district court issued its forum non conveniens
dismissal in this litigation, twenty-seven wrongful death
6                                                 No. 07-3810

actions were filed in Greece against Boeing and, in
some cases, Helios, including an action filed against
Boeing and Helios to recover for the wrongful death of
Nicos Karakostas.


                              II
                       DISCUSSION
  “The common law doctrine of forum non conveniens
allows a trial court to dismiss a suit over which it
would normally have jurisdiction if it best serves the
convenience of the parties and the ends of justice.” In re
Bridgestone/Firestone, Inc., 420 F.3d 702, 703 (7th Cir. 2005)
(internal quotation marks omitted). Federal courts have
the discretion to dismiss a case on the ground of forum
non conveniens when an adequate available forum
exists and “trial in the chosen forum would establish
oppressiveness and vexation to a defendant out of all
proportion to plaintiff’s convenience, or the chosen forum
is inappropriate because of considerations affecting the
court’s own administrative and legal problems.” Sinochem
Int’l Co. v. Malaysia Int’l Shipping Co., 127 S. Ct. 1184, 1190
(2007) (alterations omitted) (quotation omitted). “Dismissal
for forum non conveniens reflects a court’s assessment of
a range of considerations, most notably the convenience
to the parties and the practical difficulties that can attend
the adjudication of a dispute in a certain locality.” Id.
(alteration omitted) (internal quotation marks omitted).
  The leading case recognizing and delineating the com-
mon-law doctrine of forum non conveniens is Gulf Oil
Corp. v. Gilbert, 330 U.S. 501 (1947). See In re Factor VIII or
IX Concentrate Blood Prods. Litig., 484 F.3d 951, 955 (7th
Cir. 2007). Gulf Oil established that both private and pub-
No. 07-3810                                                 7

lic interest factors ought to inform a court’s forum non
conveniens decision. 330 U.S. at 508-09. The private inter-
est factors that a court may consider include “the relative
ease of access to sources of proof; availability of compul-
sory process for attendance of unwilling, and the cost of
obtaining attendance of willing, witnesses; possibility of
view of premises, if view would be appropriate to the
action; and all other practical problems that make trial of
a case easy, expeditious and inexpensive.” Id. at 508. The
enforceability of the judgment, if one is obtained, is also
a private interest factor. Id. The public interest factors
include the administrative difficulties stemming from
court congestion; the local interest in having localized
disputes decided at home; the interest in having the trial
of a diversity case in a forum that is at home with the
law that must govern the action; the avoidance of unneces-
sary problems in conflicts of laws or in the application
of foreign law; and the unfairness of burdening citizens
in an unrelated forum with jury duty. Id. at 508-09. A
district court must be accorded great latitude in
weighing the factors set forth in Gulf Oil. Piper Aircraft
Co. v. Reyno, 454 U.S. 235, 257 (1981). “[W]here the court
has considered all relevant public and private interest
factors, and where its balancing of these factors is rea-
sonable, its decision deserves substantial deference.” Id.
  As a general rule, a plaintiff’s choice of forum should
be disturbed only if the balance of public and private
interest factors strongly favors the defendant. Id. at 255;
Sinochem, 127 S. Ct. at 1191. Where, as here, the plaintiff
is a foreign citizen and resident, however, his choice of
the United States as a forum should be accorded less
deference than if the choice is made by a United States
plaintiff. Sinochem, 127 S. Ct. at 1191. “When the plaintiff’s
8                                                 No. 07-3810

choice is not [his] home forum, . . . the presumption in the
plaintiff’s favor ‘applies with less force,’ for the assumption
that the chosen forum is appropriate is in such cases ‘less
reasonable.’ ” Id. (quoting Piper Aircraft, 454 U.S. at 255-56).
  We review for abuse of discretion the district court’s
forum non conveniens determination. Bridgestone, 420
F.3d at 704. The parties concede on appeal that Greece
and Cyprus are adequate and available forums. Our
task, then, is to determine whether the district court
abused its discretion when it found that the private and
public interest factors favored dismissal. See id.


A. Private Interest Factors
  The Supreme Court and our cases have described the
private interest factors to be considered by a court when
faced with a forum non conveniens decision. See Gulf
Oil, 330 U.S. at 508-09. The private interest factors that
are relevant to this case include the relative ease of
access to sources of proof, the availability of compulsory
process for attendance of unwilling witnesses, the cost
of obtaining attendance of willing witnesses, and other
practical problems that make trial of a case easy, expedi-
tious and inexpensive. See Bridgestone, 420 F.3d at 704. The
district court reasonably concluded that other possible
factors were inapplicable or did not significantly weigh
in favor of either party, and the parties do not dispute
that conclusion. Taking the relevant private interest
factors as a whole, it is clear that the district court did not
abuse its discretion when it weighed those factors against
the deference due to the plaintiffs’ choice of forum and
found that the factors favored dismissal. See Sinochem, 127
S. Ct. 1190, 1191; Piper Aircraft, 454 U.S. at 257.
No. 07-3810                                                    9

   The ease of access to proof in Greece and Cyprus favors
dismissing the plaintiffs’ claims. The Greek investigation
into the crash faulted both the airline crew and Boeing;
the record therefore supports both the plaintiffs’ product
liability claim against Boeing and Boeing’s defense that
Helios was responsible for the crash. The sources of
proof relevant to the product liability claim include
evidence and witnesses located in the United States, most
of which is in Boeing’s possession.4 Boeing has agreed
to make all evidence and witnesses in its possession
available in Greece and Cyprus. The remainder of the
relevant proof, however, is located primarily in Greece
and Cyprus. This information includes the evidence
and witnesses related to Helios and the flight crew, the
primary investigations of the crash and the wreckage,
the post-mortem examinations of the decedents, and
evidence and witnesses related to the families’ pain and
suffering. The district court acted well within its discre-
tion when it concluded that, given Boeing’s agreement
to produce its documents and witnesses in Cyprus and
Greece and the location of the majority of other evidence
in Cyprus and Greece, the relative ease of access to proof
favored those forums over the United States.
  The district court also reasonably concluded that the
availability of compulsory process for obtaining unwilling


4
  The evidence located in the United States includes evidence
related to the design and manufacture of the 737 aircraft and its
component parts; Boeing’s manuals, warnings, pre-flight
checklists and subsequent revisions; Boeing’s investigations of
and responses to prior pressurization incidents; Boeing’s and
the Government’s investigations of the crash; and components
of the accident airplane’s pressurization and bleed air systems
that were analyzed at Boeing’s laboratory facilities.
10                                                No. 07-3810

witnesses favored dismissal. Compulsory process for
witnesses is available in Cyprus and Greece, including
witnesses related to Helios who would not be subject to
compulsory process in the United States. Helios has
refused to produce voluntarily in the United States its
witnesses and evidence; the parties would need to use
the Hague Convention to obtain those witnesses’ testi-
mony through letters rogatory, and the testimony
would not be live. Given the large number of nonparty
witnesses who may be involved and Boeing’s willingness
to make its witnesses available in Greece and Cyprus,
the court concluded reasonably that the superiority of
live testimony and the inconvenience of taped deposi-
tions obtained by letters rogatory favored dismissal.
  The district court considered all of the private interest
factors proposed by the parties and reasonably deter-
mined that the three discussed factors were the only
relevant private interest factors. Its balancing of the factors
was also reasonable. See Piper Aircraft, 454 U.S. at 257.
When its analysis is assessed in its entirety, the district
court certainly did not abuse its discretion in con-
cluding that the private interest factors favored dismissal.
See id.


B. Public Interest Factors
  The record also supports the district court’s evaluation
of the public interest factors. Bridgestone, 420 F.3d at 704.
The court did not have sufficient evidence to enable it to
assess the congestion of the courts in Greece or Cyprus,
but, given that the current median time to trial in the
Northern District of Illinois is twenty-four months, the
judge reasonably concluded that, at best, this factor
No. 07-3810                                               11

would be neutral. The parties have offered nothing to
contradict or impeach this conclusion. As for the respec-
tive local interests, the court noted that, although the
United States has an interest in regulating domestic
companies, its interest is matched by the interests of
Greece and Cyprus in regulating the use of allegedly
defective products within their borders. Moreover,
Greece and Cyprus have an interest in protecting the
health and safety of their residents. Helios is a Cyprus-
based company, and 111 of the 115 decedents were na-
tionals of Greece or Cyprus. No decedent was a United
States citizen; only one might have been a United States
resident. Greece and Cyprus have demonstrated interest
in the case through their respective criminal investiga-
tions into the crash and through Greece’s official investiga-
tion of the crash. As for pressing jurors into service,
the citizens of the Northern District of Illinois have no
local connection to Nicos Karakostas, his personal repre-
sentatives, the Helios personnel or the development and
manufacture of the Boeing systems likely involved in
the crash. See id. at 705.
  In short, the court considered all of the public interest
factors proposed by the parties and concluded that the
relevant factors favored dismissal. Its conclusion was
reasonable and, consequently, there is no reason to dis-
turb it. See Sinochem, 127 S. Ct. at 1190-91; Piper Aircraft,
454 U.S. at 257.


                        Conclusion
   The district court properly considered all relevant
public and private interest factors, and it did not abuse
its discretion when, after weighing those factors against
12                                             No. 07-3810

the deference that is due to the plaintiffs’ choice of
forum, it determined that these factors favored dismissal.
See Piper Aircraft, 454 U.S. at 257. Accordingly, the judg-
ment of the district court is affirmed.
                                                AFFIRMED




                   USCA-02-C-0072—7-16-08